Exhibit 10.1

PERFORMANCE UNIT

GRANT NOTICE AND AWARD AGREEMENT

Congratulations! As a key leader in our business, you are in a position to have
significant influence on the outcomes that affect our guests and Pinnacle
Entertainment, Inc. (the “Company” or “Pinnacle”). I am pleased to inform you
that, in recognition of the role you play in our collective success, you have
been granted Performance Units. This award is subject to the terms and
conditions of the 2005 Equity and Performance Incentive Plan, as amended and
restated, this Grant Notice and the Performance Unit Award Agreement, which are
in all events the governing documents for your Award. The details of this Award
are indicated below.

 

Grantee:  

 

  Date of Grant:  

 

  Number of Performance Units:  

 

  Performance Period:  

 

 

Performance Goals and Vesting Factors:

EBITDA Percentage. The table for determining the EBITDA Percentage (the “EBITDA
Table”) for [Year 1] is attached as Exhibit A. The EBITDA Tables for [Year 2]
and [Year 3] shall be established by the Committee within the first 90 days of
each such calendar year and shall be incorporated herein and attached as Exhibit
B and Exhibit C, respectively. Following the close of the [Year 2] and [Year 3]
calendar years, the EBITDA Table established by the Committee for the next
calendar year shall be prepared and distributed to each designated executive.
The EBITDA Percentage for each calendar year shall be determined by
interpolating the figures in the applicable EBITDA Table.

EBITDA Vesting Factor. The EBITDA Vesting Factor shall be determined, based on
the average of the EBITDA Percentages for the three calendar years in the
Performance Period, in accordance with the table attached as Exhibit D (the
“EBITDA Vesting Factor Table”) and interpolation of the figures in the EBITDA
Vesting Factor Table, as described in Exhibit D. The EBITDA Vesting Factor shall
never exceed             %.

TSR Vesting Factor. The TSR Vesting Factor shall be determined in accordance
with the table below (the “TSR Table”).

TOTAL SHAREHOLDER RETURN (TSR) PERFORMANCE GOAL

 

% of Target

   TSR Vesting Factor  

Bottom Third

                  % 

Middle Third

                  % 

Top Third

                  % 

The grant of Performance Units can be a great opportunity for individual wealth
creation. Through your efforts and the efforts of your colleagues in running the
business better and maximizing growth opportunities, you have the ability to
help increase the value of our Company for all shareholders.

Thank you for all you do each and every day as a leader and owner of the
Company. Our focus on driving profitable revenues, eliminating non-value added
expense and investing our capital prudently is collectively building a much
stronger Pinnacle. We are establishing a balanced portfolio of properties as we
continue to grow nationally and internationally, and are well on our way to
becoming the BEST CASINO ENTERTAINMENT COMPANY IN THE WORLD.

It is an exciting time to be part of Pinnacle Entertainment!

Anthony Sanfilippo

Chief Executive Officer

 

- 1 -



--------------------------------------------------------------------------------

PERFORMANCE UNIT

GRANT NOTICE

Exhibit A

[Year 1] EBITDA Table

 

EBITDA Plan

(in millions)

   EBITDA Percentage  

$            

                  % 

$            

                  % 

$            

                  % 

$            

                  % 

$            

                  % 

 

- 2 -



--------------------------------------------------------------------------------

PERFORMANCE UNIT

GRANT NOTICE

[Year 2] Exhibit B

 

EBITDA Plan

(in millions)

   EBITDA Percentage  

$            

                  % 

$            

                  % 

$            

                  % 

$            

                  % 

$            

                  % 

 

- 3 -



--------------------------------------------------------------------------------

PERFORMANCE UNIT

GRANT NOTICE

Exhibit C

[Year 3] EBITDA Table

 

EBITDA Plan

(in millions)

   EBITDA Percentage  

$            

                  % 

$            

                  % 

$            

                  % 

$            

                  % 

$            

                  % 

 

- 4 -



--------------------------------------------------------------------------------

PERFORMANCE UNIT

GRANT NOTICE

Exhibit D

EBITDA Vesting Factor Table

 

3-Year Average

EBITDA Percentage

   EBITDA Vesting Factor  

<             %

          % 

>             %

(the “Threshold Average EBITDA Percentage”)

          % 

                %

          % 

                %

          % 

                %

                  % 

>             %

(the “Maximum Average EBITDA Percentage”)

                  % 

The EBITDA Vesting Factor between the Threshold Average EBITDA Percentage and
the Maximum Average EBITDA Percentage shall be determined by interpolation,
except in the event that the 3-Year Average EBITDA Percentage is greater than or
equal to             % and less than or equal to             %.

 

- 5 -



--------------------------------------------------------------------------------

PERFORMANCE UNIT

AWARD AGREEMENT

THIS PERFORMANCE UNIT AWARD AGREEMENT (together with the above grant notice (the
“Grant Notice”), this “Agreement”) is made and entered into as of the date set
forth on the Grant Notice by and between Pinnacle Entertainment, Inc., a
Delaware corporation (the “Company”), and the individual identified in the Grant
Notice (the “Grantee”).

A. Pursuant to the Pinnacle Entertainment, Inc. 2005 Equity and Performance
Incentive Plan, as amended and restated (the “Plan”), the Company’s Compensation
Committee (the “Committee”) has determined that it is to the advantage and best
interest of the Company to grant Performance Units to the Grantee in the number
set forth in the Grant Notice, subject to the terms of this Agreement (this
“Award”).

B. Capitalized terms used in this Agreement that are not otherwise defined
herein shall have the meanings ascribed to them in the Plan.

NOW, THEREFORE, in consideration of the mutual agreements contained herein, the
Grantee and the Company hereby agree as follows:

1. Acceptance of Agreement. The Grantee has reviewed all provisions of the Plan
and this Agreement. By electronically accepting this Award according to the
instructions provided by the Company’s designated broker, the Grantee agrees
that this electronic contract contains the Grantee’s electronic signature, which
the Grantee has executed with the intent to sign and be bound by this Agreement,
and that this Award is granted under and governed by the terms and conditions of
the Plan and this Agreement. The Grantee hereby agrees to accept as binding,
conclusive and final all decisions or interpretations of the Committee on
questions relating to the Plan and this Agreement.

2. Grant and Terms of Performance Units.

2.1 Grant of Award. The Performance Units granted hereunder shall be subject to
the terms and provisions of the Plan and this Agreement.

2.2 Vesting.

2.2.1 The Grantee may vest in the Performance Units subject to this Award at the
end of the performance period set forth in the Grant Notice (the “Performance
Period”).

2.2.2 The number of Performance Units that vest as of the end of the Performance
Period, based on the level of attainment of each of the performance goals at the
end of the Performance Period and subject to the Committee’s certification of
the level of attainment of each of the performance goals for the Performance
Period, in accordance with Section 10.4 of the Plan (the “Committee’s
Certification”) and to Sections 3 and 5 below, shall be the product of (i) the
total number of Performance Units granted under this Award, (ii) the applicable
EBITDA Vesting Factor from the EBITDA Vesting Table attached as Exhibit D of the
Grant Notice, and (iii) the applicable TSR Vesting Factor set forth in the TSR
Table in the Grant Notice. The number of Performance Units that vest in a
Performance Period pursuant to this Section 2.2 shall be referred to herein as
“Vested Performance Units.”

2.2.3 For purposes of this Section 2.2:

2.2.3.1 “EBITDA” shall mean on a consolidated basis the Company’s earnings
before interest income and expense, income taxes, depreciation, amortization,
pre-opening and development expenses, non-cash share-based compensation, asset
impairment costs, write-downs, reserves, recoveries, corporate-level litigation
settlement costs, gain (loss) on sale of certain assets, loss on early
extinguishment of debt, gain (loss) on sale of equity security investments,
income (loss) from equity method investments, non-controlling interest and
discontinued operations.

 

- 6 -



--------------------------------------------------------------------------------

2.2.3.2 The “EBITDA Percentage” for each calendar year during the Performance
Period shall be determined, based on the percentage of the EBITDA target for
that calendar year that was achieved based on actual performance will be
determined, in accordance with the applicable EBITDA Table attached as Exhibit
A, Exhibit B, or Exhibit C of the Grant Notice. The EBITDA Percentage for each
calendar year shall be determined by interpolating the figures in the applicable
EBITDA Table.

2.2.3.3 The “EBITDA Vesting Factor” shall be determined, using the EBITDA
Vesting Table set forth in Exhibit D of the Grant Notice, based on the average
of the applicable EBITDA Percentages for the three calendar years in the
Performance Period and interpolation of the figures in the EBITDA Vesting Factor
Table, as described in Exhibit D. The EBITDA Vesting Factor shall never exceed
150%.

2.2.3.4 “Total Shareholder Return” shall be calculated in the manner described
in Exhibit 1 of this Performance Unit Award Agreement.

2.2.3.5 In computing EBITDA and Total Shareholder Return of the Company there
shall be excluded the impact of (a) restructurings, discontinued operations,
charges for extraordinary items, and corporate transactions involving the
Company such as a recapitalization, merger, spinoff, or REIT conversion, (b) any
event either not directly related to the operations of the Company or not within
the reasonable control of the Company management, or (c) a change in accounting
standards required by generally accepted accounting principles. In addition,
objective adjustments shall be made in determining EBITDA and Total Shareholder
Return of the Company for items that will not properly reflect the Company’s
operating segments’ financial performance, such as the write-off of debt
issuance costs, loss on the early extinguishment of debt, pre-opening and
development costs, gain or loss from asset dispositions or the sale of equity
securities, severance expenses, costs of share-based compensation, net merger
termination gains, asset or other impairment charges, litigation settlement
costs, items that have traditionally been excluded by the Company in its
computation of EBITDA and Total Shareholder Return of the Company for its
operating segments, other non-routine items, and acquisitions and dispositions
occurring during the Performance Period. Consistent with the foregoing and as
permitted under applicable tax guidance, the Company shall adjust the
performance goals to reflect corporate transactions involving the Company such
as a recapitalization, merger, spinoff, or REIT conversion.

2.2.4 Notwithstanding the foregoing, based upon the Committee’s review of the
Company’s performance during the Performance Period and such other objective or
subjective facts and circumstances as the Committee deems relevant or
appropriate, the Committee retains the discretion to decrease, but not to
increase, the number of Performance Units that vest at the end of the
Performance Period, even if the performance criteria goals are attained or
exceeded.

2.2.5 To the extent that any Performance Units granted under this Award do not
vest pursuant to Section 2.2 after the end of the Performance Period, the
Grantee shall forfeit and have no further rights with respect to the unvested
Performance Units, and the Company shall have no obligations with respect to the
unvested Performance Units, including any obligation to make any payment with
respect the unvested Performance Units.

3. Forfeiture of Performance Units. Subject to the terms of any agreement
between the Grantee and the Company (including but not limited to an applicable
employment agreement), if the Grantee’s Continuous Status as an Employee,
Director or Consultant terminates for any reason prior to the last day of the
Performance Period, the Grantee shall forfeit and have no further rights with
respect to all Performance Units granted under this Award (whether or not
vested), and the Company shall have no obligations with respect to any
Performance Units granted under this Award (whether or not vested), including
any obligation to make any payment with respect those Performance Units.

4. Settlement of Vested Performance Units.

4.1 For each Vested Performance Unit, the Grantee shall be entitled to a cash
payment equal to             dollar ($            ), subject to the Company’s
right to withhold from the cash payment any amount necessary to satisfy
applicable tax withholding obligations, as set forth in Section 6.12 below (the
total of which is referred to herein as the “Cash Payment”).

 

- 7 -



--------------------------------------------------------------------------------

4.2 The Cash Payment pursuant this Section 4 shall be paid to the Grantee on or
after the January 1st and in no event later than the March 15th immediately
following the end of the Performance Period (such period to be referred to
herein as the “Payment Period”), provided further that, the Cash Payment shall
be made within 30 days after date on which the Committee’s certification occurs
during the Payment Period. Except as provided in Section 5 below, the Company’s
obligation to make the Cash Payment pursuant to this Award is contingent upon
the Committee’s Certification occurring within the Payment Period, and the
Company shall have no obligation to make, and the Grantee shall have no right to
receive, the Cash Payment pursuant to this Award if the Committee’s
Certification does not occur during the Payment Period.

5. Change of Control. Notwithstanding the foregoing, in the event that a Change
of Control (as defined in the Plan) occurs on or before the end of the
Performance Period, the total number of Performance Units granted under this
Award shall become 100% vested immediately prior to the consummation of the
Change of Control (as if the target goals were earned), and the Cash Payment
pursuant to Section 4 and this Section 5 shall be made to the Grantee on or
after the date on which the Change of Control is consummated but no later than
the 5th day immediately following such date, subject to Section 6.12 below.

6. General.

6.1 Governing Law. This Agreement shall be governed by and construed under the
laws of the State of Delaware applicable to agreements made and to be performed
entirely in Delaware, without regard to the conflicts of law provisions of
Delaware or any other jurisdiction.

6.2 Community Property. Without prejudice to the actual rights of the spouses as
between each other, for all purposes of this Agreement, the Grantee shall be
treated as agent and attorney-in-fact for that interest held or claimed by his
or her spouse with respect to this Award and the parties hereto shall act in all
matters as if the Grantee was the sole owner of this Award. This appointment is
coupled with an interest and is irrevocable.

6.3 No Employment Rights. Nothing herein contained shall be construed as an
agreement by the Company or any of its subsidiaries, express or implied, to
employ the Grantee or contract for the Grantee’s services, to restrict the
Company’s or such subsidiary’s right to discharge the Grantee or cease
contracting for the Grantee’s services or to modify, extend or otherwise affect
in any manner whatsoever the terms of any employment agreement or contract for
services which may exist between the Grantee and the Company or any of its
subsidiaries.

6.4 No Right to Damages. The Grantee will have no right to bring a claim or to
receive damages if any portion of the Grant is forfeited. The loss of existing
or potential profit in Awards will not constitute an element of damages in the
event of the Grantee’s termination of service for any reason even if the
termination is in violation of an obligation of the Company or a Related Company
to the Grantee.

6.5 No Rights as Stockholder. The Grantee shall have no rights to vote, receive
dividends or any other rights as a stockholder with respect to the Performance
Units granted under this Award, notwithstanding the vesting of any such
Performance Units.

6.6 No Third-Party Benefits. Except as otherwise expressly provided in this
Agreement, none of the provisions of this Agreement shall be for the benefit of,
or enforceable by, any third-party beneficiary.

6.7 Successors and Assigns. Except as provided herein to the contrary, this
Agreement shall be binding upon and inure to the benefit of the parties hereto,
their respective successors and permitted assigns.

6.8 No Assignment. Notwithstanding any other provision of this Agreement, the
Grantee may not sell, pledge, assign, hypothecate, transfer or dispose of this
Award in any manner. This Award shall not be subject to execution, attachment or
other process. Notwithstanding the foregoing, pursuant to Section 12.3 of the
Plan, the Cash Payment may be made to the Grantee’s estate in the event of the
death of the Grantee.

 

- 8 -



--------------------------------------------------------------------------------

6.9 Severability. If any provision of this Agreement is held to be invalid,
illegal or unenforceable by any court or arbitrator of competent jurisdiction,
then solely as to such jurisdiction and subject to this Section 6.9, that
provision shall be limited (“blue-penciled”) to the minimum extent necessary so
that this Agreement shall otherwise remain enforceable in full force and effect
in such jurisdiction and without affecting in any way the enforceability of this
Agreement in other jurisdictions. To the extent such provision cannot be so
modified, the offending provision shall, solely as to such jurisdiction, be
deemed severable from the remainder of this Agreement, and the remaining
provisions contained in this Agreement shall be construed to preserve to the
maximum permissible extent the intent and purposes of this Agreement in such
jurisdiction and without affecting in any way the enforceability of this
Agreement in other jurisdictions.

6.10 Equitable Relief. The Grantee acknowledges that, in the event of a
threatened or actual breach of any of the provisions of this Agreement, damages
alone will be an inadequate remedy, and such breach will cause the Company
great, immediate and irreparable injury and damage. Accordingly, the Grantee
agrees that the Company shall be entitled to injunctive and other equitable
relief, and that such relief shall be in addition to, and not in lieu of, any
remedies it may have at law or under this Agreement.

6.11 Arbitration.

6.11.1 General. Any controversy, dispute, or claim between the parties to this
Agreement, including any claim arising out of, in connection with, or in
relation to the formation, interpretation, performance or breach of this
Agreement shall be settled exclusively by arbitration, before a single
arbitrator, in accordance with this Section 6.11 and the then most applicable
rules of the American Arbitration Association. Judgment upon any award rendered
by the arbitrator may be entered by any state or federal court having
jurisdiction thereof. Such arbitration shall be administered by the American
Arbitration Association. Arbitration shall be the exclusive remedy for
determining any such dispute, regardless of its nature. Notwithstanding the
foregoing, either party may in an appropriate matter apply to a court for
provisional relief, including a temporary restraining order or a preliminary
injunction, on the ground that the award to which the applicant may be entitled
in arbitration may be rendered ineffectual without provisional relief. Unless
mutually agreed by the parties otherwise, any arbitration shall take place in
Las Vegas, Nevada.

6.11.2 Selection of Arbitrator. In the event the parties are unable to agree
upon an arbitrator, the parties shall select a single arbitrator from a list of
nine arbitrators drawn by the parties at random from the “Independent” (or “Gold
Card”) list of retired judges or, at the option of the Grantee, from a list of
nine persons (which shall be retired judges or corporate or litigation attorneys
experienced in stock options and buy-sell agreements) provided by the office of
the American Arbitration Association having jurisdiction over Las Vegas, Nevada.
If the parties are unable to agree upon an arbitrator from the list so drawn,
then the parties shall each strike names alternately from the list, with the
first to strike being determined by lot. After each party has used four strikes,
the remaining name on the list shall be the arbitrator. If such person is unable
to serve for any reason, the parties shall repeat this process until an
arbitrator is selected.

6.11.3 Applicability of Arbitration; Remedial Authority. This agreement to
resolve any disputes by binding arbitration shall extend to claims against any
parent, subsidiary or affiliate of each party, and, when acting within such
capacity, any officer, director, stockholder, employee or agent of each party,
or of any of the above, and shall apply as well to claims arising out of state
and federal statutes and local ordinances as well as to claims arising under the
common law. In the event of a dispute subject to this paragraph the parties
shall be entitled to reasonable discovery subject to the discretion of the
arbitrator. The remedial authority of the arbitrator (which shall include the
right to grant injunctive or other equitable relief) shall be the same as, but
no greater than, would be the remedial power of a court having jurisdiction over
the parties and their dispute. The arbitrator shall, upon an appropriate motion,
dismiss any claim without an evidentiary hearing if the party bringing the
motion establishes that he or it would be entitled to summary judgment if the
matter had been pursued in court litigation. In the event of a conflict between
the applicable rules of the American Arbitration Association and these
procedures, the provisions of these procedures shall govern.

6.11.4 Fees and Costs. Any filing or administrative fees shall be borne
initially by the party requesting arbitration. The Company shall be responsible
for the costs and fees of the arbitration, unless the Grantee wishes to
contribute (up to 50%) of the costs and fees of the arbitration. Notwithstanding
the foregoing,

 

- 9 -



--------------------------------------------------------------------------------

the prevailing party in such arbitration, as determined by the arbitrator, and
in any enforcement or other court proceedings, shall be entitled, to the extent
permitted by law, to reimbursement from the other party for all of the
prevailing party’s costs (including but not limited to the arbitrator’s
compensation), expenses, and attorneys’ fees.

6.11.5 Award Final and Binding. The arbitrator shall render an award and written
opinion, and the award shall be final and binding upon the parties. If any of
the provisions of this paragraph, or of this Agreement, are determined to be
unlawful or otherwise unenforceable, in whole or in part, such determination
shall not affect the validity of the remainder of this Agreement, and this
Agreement shall be reformed to the extent necessary to carry out its provisions
to the greatest extent possible and to insure that the resolution of all
conflicts between the parties, including those arising out of statutory claims,
shall be resolved by neutral, binding arbitration. If a court should find that
the arbitration provisions of this Agreement are not absolutely binding, then
the parties intend any arbitration decision and award to be fully admissible in
evidence in any subsequent action, given great weight by any finder of fact, and
treated as determinative to the maximum extent permitted by law.

6.12 Withholding Taxes. The Company has the right to take whatever steps the
Company deems necessary or appropriate to comply with all applicable federal,
state, local, and employment tax withholding requirements, and the Company’s
obligations to make the Cash Payment upon the settlement of this Award will be
conditioned upon compliance with all such withholding tax requirements. Without
limiting the generality of the foregoing, upon the settlement of this Award, the
Company will have the right to (i) withhold from the Cash Payment that would be
made upon on the settlement of this Award the amount of the Company’s
withholding tax liability, (ii) withhold taxes from any other compensation or
other amounts which it may owe to the Grantee or (iii) require the Grantee to
pay to the Company the amount of any taxes which the Company may be required to
withhold with respect to the Cash Payment on such settlement.

6.13 Headings. The section headings in this Agreement are inserted only as a
matter of convenience, and in no way define, limit, extend or interpret the
scope of this Agreement or of any particular section.

6.14 Number and Gender. Throughout this Agreement, as the context may require,
(a) the masculine gender includes the feminine and the neuter gender includes
the masculine and the feminine; (b) the singular tense and number includes the
plural, and the plural tense and number includes the singular; (c) the past
tense includes the present, and the present tense includes the past;
(d) references to parties, sections, paragraphs and exhibits mean the parties,
sections, paragraphs and exhibits of and to this Agreement; and (e) periods of
days, weeks or months mean calendar days, weeks or months.

6.15 Electronic Delivery and Disclosure. The Company may, in its sole
discretion, decide to deliver or disclose, as applicable, any documents related
to this Award granted under the Plan, future Awards that may be granted under
the Plan, the prospectus related to the Plan, the Company’s annual reports or
proxy statements by electronic means or to request the Grantee’s consent to
participate in the Plan by electronic means. The Grantee hereby consents to
receive such documents delivered electronically or to retrieve such documents
furnished electronically, as applicable, and agrees to participate in the Plan
through any online or electronic system established and maintained by the
Company or another third party designated by the Company.

6.16 Data Privacy. The Grantee agrees that all of the Grantee’s information that
is described or referenced in this Agreement and the Plan may be used by the
Company, its affiliates and the designated broker and its affiliates to
administer and manage the Grantee’s participation in the Plan.

6.17 Acknowledgments of the Grantee. The Grantee has reviewed the Plan and this
Agreement in their entirety, has had an opportunity to obtain the advice of
counsel prior to executing this Agreement, fully understands all provisions of
the Plan and Agreement and, by accepting the Notice of Grant, acknowledges and
agrees to all of the provisions of the Plan and this Agreement.

6.18 Internal Revenue Code Section 409A; Taxation.

 

- 10 -



--------------------------------------------------------------------------------

6.18.1 The compensation provided under this Agreement is intended to constitute
a short-term deferral within the meaning of Treasury Regulation
Section 1.409A-1(b)(4) and be exempt from the requirements of Section 409A of
the Code (“Section 409A”), and this Agreement shall be interpreted and construed
in accordance with such intent. Where this Agreement specifies a payment or
settlement period (for purposes of this Section 6.18, a “payment”), the actual
date of payment within such specified period shall be within the sole discretion
of the Company, and the Grantee shall have no right (directly or indirectly) to
determine the year in which such payment is made. In the event that the Company
determines that any compensation provided hereunder may be subject to the
requirement of Section 409A, the Company (without any obligation to do so or
obligation to indemnify the Grantee for any failure to do so) may adopt, without
the consent of the Grantee, such amendments to this Agreement or take any other
actions that the Company in its sole discretion determines are necessary or
appropriate for such compensation to either (a) be exempt from the requirements
of Section 409A or (b) comply with the requirements of Section 409A.

6.18.2 In the event that any compensation provided under this Agreement is
subject to the requirements of Section 409A:

6.18.2.1 No payment of such compensation that is payable upon the Grantee’s
termination of employment shall be made unless the Grantee’s termination of
employment constitutes a “separation from service” within the meaning of
Treasury Regulation Section 1.409A-1(h).

6.18.2.2 With regard to such compensation, if the Grantee is deemed at the time
of his separation from service to be a “specified employee” for purposes of Code
Section 409A(a)(2)(B)(i), to the extent delayed commencement of any portion of
the compensation to which the Grantee is entitled under this Agreement is
required in order to avoid a prohibited distribution under Code
Section 409A(a)(2)(B)(i) (any such delayed commencement, a “Payment Delay”), the
payment of such compensation shall not be made to the Grantee prior to the
earlier of (1) the expiration of the six-month period measured from the date of
the Grantee’s “separation from service” with the Company or (2) the date of the
Grantee’s death. Upon the earlier of such dates, all payments deferred pursuant
to the Payment Delay shall be paid in a lump sum to the Grantee, and the payment
of any remaining compensation due under this Agreement shall be made as
otherwise set forth herein. The determination of whether the Grantee is a
“specified employee” for purposes of Code Section 409A(a)(2)(B)(i) as of the
time of his separation from service shall be made by the Company in accordance
with the terms of Code Section 409A and applicable guidance thereunder
(including without limitation Treasury Regulation Section 1.409A-1(i) and any
successor provision thereto).

6.18.3 In no event does the Company guarantee any particular tax consequences,
outcome or tax liability to the Grantee. No provision of this Agreement shall be
interpreted or construed to transfer any liability for failure to comply with
the requirements of Section 409A from the Grantee or any other individual to the
Company or its affiliates.

6.19 Complete Agreement. The Grant Notice, this Agreement, the Plan, and the
applicable terms of any agreement between the Grantee and the Company (including
but not limited to an applicable employment agreement) constitute the parties’
entire agreement with respect to the subject matter hereof and supersede all
agreements, representations, warranties, statements, promises and
understandings, whether oral or written, with respect to the subject matter
hereof.

6.20 Waiver of Jury Trial. TO THE EXTENT EITHER PARTY INITIATES LITIGATION
INVOLVING THIS AGREEMENT OR ANY ASPECT OF THE RELATIONSHIP BETWEEN US (EVEN IF
OTHER PARTIES OR OTHER CLAIMS ARE INCLUDED IN SUCH LITIGATION), ALL OF THE
PARTIES WAIVE THEIR RIGHT TO A TRIAL BY JURY. THIS WAIVER WILL APPLY TO ALL
CAUSES OF ACTION THAT ARE OR MIGHT BE INCLUDED IN SUCH ACTION, INCLUDING CLAIMS
RELATED TO THE ENFORCEMENT OR INTERPRETATION OF THIS AGREEMENT, ALLEGATIONS OF
STATE OR FEDERAL STATUTORY VIOLATIONS, FRAUD, MISREPRESENTATION, OR SIMILAR
CAUSES OF ACTION, AND IN CONNECTION WITH ANY LEGAL ACTION INITIATED FOR THE
RECOVERY OF DAMAGES BETWEEN OR AMONG US OR BETWEEN OR AMONG ANY OF OUR OWNERS,
AFFILIATES, OFFICERS, EMPLOYEES OR AGENTS.

 

- 11 -



--------------------------------------------------------------------------------

Exhibit 1

The following is a summary of the total shareholder return, the total
shareholder return peer group and the calculation of total shareholder return:

 

Total Shareholder

Return Peer Group

•    S&P Leisure Time Services Select Industry Index (SPSILT)

 

—     Peer companies are fixed at the beginning of the performance period

 

—     Stock prices and dividends are collected in accordance with methodology
employed by S&P’s Research Insight database

 

—     If two companies in the index merge, only the performance of the
surviving/new company is included in the final TSR calculation

 

—     If an index company is acquired by a company outside of the index, the
original index company is excluded from the final TSR calculation

 

—     If an index company becomes insolvent during the period it will remain in
the index and be included at the bottom of the percentile ranking

Total Shareholder

Return Calculation

•    Starting and Ending Stock Prices

 

—     30-day calendar average stock price used for Pinnacle and index companies
to compute beginning and ending stock prices

 

•    Final TSR Calculation

 

—     [(Final stock price – beginning stock price) + accumulated dividends] /
beginning stock price

 

- 12 -